Order filed, May 07, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00356-CV
                                 ____________

                         SANDRA ROONEY, Appellant

                                         V.

                           JAMES ROONEY, Appellee


                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 08-DCV-162786


                                      ORDER

      The reporter’s record in this case was due April 17, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM